DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-6, 8-9, and 11-18 are allowed.
	Claim 6 has been amended to be independent and incorporate the subject matter of amended to overcome the 112 rejection Claim 1, as recommended by Examiner in the previous Office Action.  Reasons for allowance remain the same as stated in the previous Office Action.
	Claims 2-4 are allowable based on their dependence on Claim 6.
Claim 9 has been amended to be independent and incorporate the subject matter of amended to overcome the 112 rejection Claim 1, as recommended by Examiner in the previous Office Action.  Reasons for allowance remain the same as stated in the previous Office Action.
	Claims 5 and 8 are allowable based on their dependence on Claim 9.
	Claim 16 has been amended to be independent and incorporate the subject matter of amended to overcome the 112 rejection Claim 10, as recommended by Examiner in the previous Office Action.  Reasons for allowance remain the same as stated in the previous Office Action.
	Claims 11, 15, and 17 are allowable based on their dependence on Claim 16.
	Claim 18 has been amended to be independent and incorporate the subject matter of amended to overcome the 112 rejection Claim 10, as recommended by Examiner in the previous Office Action.  Reasons for allowance remain the same as stated in the previous Office Action.
	Claims 12-14 are allowable based on their dependence on Claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742